19-23559-rdd       Doc 27      Filed 03/27/20 Entered 03/27/20 17:22:55   Main Document
                                            Pg 1 of 4



  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK
  ----------------------------------------------------x
  In re:                                                   Chapter 7

  JEROME YEISER,                                            Case No. 19-23559- RDD

                                      Debtor.
  ----------------------------------------------------x

                                   NOTICE OF ADJOURNMENT

        PLEASE TAKE NOTICE that Motion for Relief from the Automatic Stay
  (ECF#13) is adjourned to June 30, 2020 at 10:00 a.m. on consent of all parties.

         PLEASE TAKE FURTHER NOTICE that such hearings will take place in the
  Honorable Robert D. Drain’s Courtroom 118 of the Charles L. Brieant, Jr. Federal
  Building and Courthouse, 300 Quarropas Street, White Plains, New York 10601.



  Dated: Harrison, NY                                       /s/ H. Bruce Bronson
         March 27, 2020                                     Counsel for Debtor and
                                                            Defendant, Michael Negri
                                                            Bronson Law Offices, P.C.
                                                            480 Mamaroneck Avenue
                                                            Harrison, NY 10528
                                                            Telephone: 877-385-7793
                                                            Fax: 888-908-6906
19-23559-rdd   Doc 27   Filed 03/27/20 Entered 03/27/20 17:22:55   Main Document
                                     Pg 2 of 4
19-23559-rdd   Doc 27   Filed 03/27/20 Entered 03/27/20 17:22:55   Main Document
                                     Pg 3 of 4
19-23559-rdd   Doc 27   Filed 03/27/20 Entered 03/27/20 17:22:55   Main Document
                                     Pg 4 of 4
